 

4

“a

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case i. bo a

 

UNITED STATES DISTRICT COURT | SEP 272019
SOUTHERN DISTRICT OF CALIFORNIA CLEAR US DISTRICT COUNT

DISTRIGT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CREMINAL CAS DEPUTY |
Vv. (For Offenses Committed On or After November 1, 1987)

FLORENCIA MARTINEZ-PRECIADO (1)

 

 

 

 

Case Number: 3:19-CR-02810-JLS

 

Holly A Sullivan
Defendant’s Attorney
USM Number 86235-298
O -
THE DEFENDANT:

pleaded guilty to count(s) 1 of the Information

 

C1 was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[1 The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States.

 

Sq Assessment: $100.00 waived

L] JVTA Assessment*: $

 

———-~- *Justice for Victims of Trafficking-Act of 2015, Pub. L-No, 144-22.—--

x] No fine C) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

September 13. 2019

Date of Imposition of Sentence
SP Aare witb

AEE JANIS oa SAMMARTINO
UNITED STATES DISTRICT JUDGE

  
  
 

*

aed
4 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FLORENCIA MARTINEZ-PRECIADO (1) Judgment ~ Page 2 of 2
CASE NUMBER: 3:19-CR-02810-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at A.M, on

 

 

 

C1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LJ) onor before

LI as notified by the United States Marshal.

[as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
= Defendant delivered on- Qe
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-02810-JLS
